Citation Nr: 0727714	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  00-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was administrative error in the mailing of 
a September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the Department of Veterans 
Affairs (VA) Regional Office (RO), so as to render the August 
1986 determination nonfinal.

2.  Entitlement to an effective date earlier than December 1, 
2001, for the addition of a dependent wife for benefits 
purposes.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from September 1955 to April 
1965.

The issue of whether the mailing of a September 10, 1986, 
notice of the rating reduction, and of the veteran's 
procedural and appellate rights by the RO, involved 
administrative error so as to render the August 1986 decision 
nonfinal, was initially raised in a June 2002 Board of 
Veterans' Appeals (Board) decision.  The Board addressed the 
issue because it was found it had been raised by inference in 
the veteran's notice of disagreement (NOD) which he had 
submitted in response to a February 1999 rating decision of 
the RO, which had increased the evaluation assigned for his 
chronic obstructive pulmonary disease with pulmonary 
tuberculosis, far advanced, to 100 percent effective from 
February 4, 1997.  The veteran had expressed his disagreement 
with the effective date assigned.  

In the June 2002 decision, the Board found that there was no 
administrative error in the mailing of the September 10, 
1986, notice of reduction and procedural and appellate 
rights, and that the August 1986 decision was therefore 
final.  

The veteran appealed this issue to the Court of Appeals for 
Veterans Claims (CAVC) and a Joint Motion for Remand was 
filed in August 2003.  This motion focused on the Board's 
failure to provide notice or an opportunity to be heard under 
the provisions of 38 C.F.R. § 20.903(c).  This regulation 
requires that the Board must inform the veteran that it will 
consider an issue or a law that was not considered by the RO.  
The June 2002 Board decision had contained references to 
numerous statutes and regulations concerning VA's duty to 
provide notice in 1986 that had not been previously 
considered by the RO.  The Joint Motion requested that the 
Board's June 2002 decision be vacated and remanded.  In 
September 2003, the CAVC issued an Order that vacated this 
part of the June 2002 Board decision and remanded the case to 
the Board for further appellate consideration.  Copies of the 
Joint Motion and the CAVC's Order are in the claims folder.  

In March 2004, the Board sent notice to the veteran and his 
representative that, pursuant to 38 C.F.R. § 20.903(c), the 
Board would consider the following statutory and regulatory 
provisions in the adjudication of his appeal:  38 U.S.C.A. 
§§ 3012(b)(6), 4005, 4005A (1982 and Supp. IV 1986); 
38 C.F.R. §§ 3.103(e), 3.105(e), 3.114, and 19,114 (1986).  
The letter also informed the veteran and his representative 
that they could present additional evidence or argument as to 
this issue.  In a March 20, 2004, letter, the veteran's 
representative expressed confusion as to the claims to which 
the Board's letter addressed, and requested further 
clarification.  The Board did not respond to this 
correspondence.  

On May 12, 2004, the Board issued a decision which found that 
administrative error had not been committed as to the August 
22, 1986, rating decision.  Later that month, the veteran's 
representative filed a motion for reconsideration and/or 
vacatur of the Board's May 2004 decision, and in March 2005, 
by letter, the motion to vacate the Board's May 2004 decision 
was granted.  On March 23, 2005, this claim was remanded to 
the RO for additional evidentiary development.

The veteran has also timely filed an NOD as to the RO's 
January 2002 decision that added his wife as a dependent, 
effective December 1, 2001.  After the issuance of a 
Statement of the Case, the veteran submitted a timely 
substantive appeal in June 2003.


FINDINGS OF FACT

1.  The presumption of regularity as to the following of the 
proper and prescribed administrative procedures has not been 
rebutted as they apply to the RO's mailing of the September 
10, 1986, notice of reduction and the accompanying procedural 
and appellate rights.

2.  The RO complied with the laws and regulations then in 
effect as to they relate to the mailing of notices of 
adjudicative actions.

3.  After the veteran failed to submit additional evidence, 
the RO denied his request to add a dependent wife for 
benefits purposes in an action dated in August 1988; he did 
not appeal that decision.

4.  The veteran's request to add a dependent wife for 
benefits purposes was received in November 2001.


CONCLUSIONS OF LAW

1.  Administrative error was not committed as to the August 
22, 1986, rating decision with regard to the RO's mailing of 
the September 10, 1986, notice of reduction and appellate 
rights.  38 U.S.C.A. §§ 3012(b)(6), 3020(a), 4005, 4005A 
(1982 & Supp. IV 1986); 38 U.S.C.A. §§ 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007);  38 C.F.R. §§ 3.103(a), (e), 3.104, 
3.105(a) (1986); 38 C.F.R. § 3.159 (2006).

2.  Under the governing law, the effective date of the 
addition of a spouse for dependency purposes is December 1, 
2001.  38 U.S.C.A. §§ 5103(a), 5013A, 5107, 5110(f) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.31, 3.104(a), 3.159, 
3.401(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2005 and July 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to provide evidence that would establish that 
there was administrative irregularity in the mailing of the 
September 10, 1986 in question, as well any additional 
evidence relating to the effective date to be assigned to the 
addition of his dependent spouse, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, April 2005, and 
August and November 2006 SSOC's provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board had also remanded this case in March 2005, in part so 
that the veteran and his representative could be provided 
another opportunity to present evidence and argument 
concerning the claims.  No such relevant evidence has been 
received.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims adjudications, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was provided with notice 
of the Dingess provisions in the August 2006 SSOC.

II.  Applicable laws and regulations

A.  Administrative error in the mailing of the September 1986 
notice

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  The provisions of this section apply to all 
claims for benefits and relief, and decisions thereon.  
38 C.F.R. § 3.103(a) (1986).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 U.S.C. 5112(b)(6); 
38 C.F.R. § 3.105(e) (1986).

Where the reduction or discontinuance of an award is in order 
because of a change in law or a Department of Veterans 
Affairs issue, or because of a change in interpretation of a 
law or Department of Veterans Affairs issuance, the payee 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence. If additional evidence is not received 
within that period, the award will be reduced or discontinued 
effective the last day of the month in which the 60-day 
period expired.  38 U.S.C. 5112(b)(6); 38 C.F.R. § 3.114 
(1986). 


B.  Earlier effective date for addition of dependent spouse

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. 5104.  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in sections 3.105 
and 3.2600 of this part.  38 C.F.R. § 3.104(a).

The effective date of the award of additional compensation 
for a dependent is the latest of the following dates: 

(1) Date of claim. This term means the following, listed 
in their order of applicability:

(i) Date of veteran's marriage, or birth of his or her 
child, or, adoption of a child, if the evidence of the 
event is received within 1 year of the event otherwise.

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year 
of notification of such rating action.  (Authority: 38 
U.S.C. 5110(f))

(4) Date of commencement of veteran's award.  38 U.S.C. 
5110 (f), (n). 

38 C.F.R. § 3.401(b) (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Administrative error in the mailing of the September 1986 
notice

The relevant evidence of record indicates that from July 1984 
the veteran's recurring VA compensation benefits were paid 
directly into his bank account, as authorized by a properly 
executed Standard Form (SF) 1199A, Authorization for Deposit 
of Federal Recurring Payments.  This form, signed by the 
veteran, reported a street address on [redacted] in 
[redacted], Texas.  The September 1985 VA examination request also 
notes the [redacted] address.  

The Board notes that the VA examination conducted in 
September 1985 showed that the veteran's service-connected 
pulmonary tuberculosis was probably inactive; it would also 
be assumed that this disease process had been inactive for 
the proceeding six months because the veteran had been free 
of any symptoms.  The October 1985 rating decision found that 
the 100 percent evaluation would be continued until such time 
as the veteran could be re-examined.  On October 7, 1985, the 
RO sent the veteran notification, at the [redacted] 
address, that his 100 percent evaluation would be unchanged.

On July 1, 1986, the RO sent a VA Form 21-2507a, Request for 
Physical Examination, to the Dallas VA Medical Center (VAMC).  
This request bore the [redacted] address.  There is a 
machine-generated notice, VA Form 20-8955, telling the 
veteran of the proposed VA examination.  This was sent to the 
[redacted] address.  This letter told the veteran that 
if he failed to report to the scheduled examination, his 
benefits could be reduced or discontinued.  The record does 
not reflect that this notice was returned to VA as 
undeliverable by the U.S. Postal Service.  

The veteran was subsequently scheduled for a VA examination 
on July 23, 1986.  Apparently, at some time between July 7 
(the date that on which the VAMC received the examination 
request) and July 23, 1986, the veteran was sent notification 
of the date of the examination at the [redacted] 
address.  There is a typed notation, in box "E" of the VA 
Form 21-2507a, which states "Notice returned - see attached, 
no forwarding order on file."  Unfortunately, there is no 
envelope, report of examination with date, or other 
correspondence attached to the request.  Clearly, however, 
the record indicates that the veteran failed to report to the 
July 23, 1986, VA examination.

On August 22, 1986, the RO issued a rating action which found 
that the veteran's service-connected pulmonary tuberculosis, 
far advanced, was inactive.  It was noted that a re-
examination had been scheduled but, due to an insufficient 
address, the veteran had failed to report to that 
examination.  This rating action noted that the evaluation 
would be reduced to the inactive rate, which would be be made 
effective from the date of the payment, that is, from 
September 1, 1986.  

On September 10, 1986, the RO mailed to the veteran the award 
notice, with a description of procedural and appellate rights 
attached.  This notice also included VA Form 21-6763, Reduced 
Disability Compensation.  These notices were sent to the 
[redacted] address of record.  The notice informed the 
veteran that the disability evaluation assigned for his 
pulmonary tuberculosis was being reduced from 100 percent to 
50 percent because he had failed to report for examination 
and his condition was considered to be inactive.  This notice 
was also sent to the veteran's representative at that time, 
the American Legion.  Subsequently, the notice of the 
decision was returned to the RO from the Postal Service, with 
the annotation that the address was insufficient.  This was 
included in the claims folder.  There is no indication in the 
record that the notice of the decision mailed to the 
veteran's representative was ever returned as undeliverable.

The first step in our analysis is to note that the veteran 
did not initiate an appeal within one year of the date of 
mailing of the notification of the determination at issue.  
As a consequence, the August 22, 1986, rating decision mailed 
to the veteran on September 10, 1986, became final.  See 
38 U.S.C. § 4005(b) (1982) (renumbered as 38 U.S.C.A. 
§ 7105(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.104(a), and 
19.129 (1986) (renumbered as 38 C.F.R. § 19.31 (2006)).  

The veteran has contended that he verbally advised of his 
change of address at the VAMC prior to July 1986.  He said he 
had told them he had moved to [redacted], Texas.  He asserted in 
November 1988 that he had changed his address at the VA 
hospital in October 1985.  In April 1989, he testified at a 
hearing at the RO that he had called VA in order to change 
his address.  He said that knew that the Dallas VAMC knew of 
the change, because he received his prescriptions via mail.

Despite the assertions of the veteran, a review of the claims 
folder does not show any written changes of address submitted 
by the veteran from September 1983 through September 1986.  
Between these periods, there is correspondence from the 
veteran noting changes in address from [redacted], 
to [redacted], to [redacted].  The RO corresponded 
with the veteran on at least three separate occasions at the 
[redacted] address (in September 1985, October 1985, and 
July 2, 1986).  None of those letters was returned to the RO 
as undeliverable.  There are also no VA Forms 119, Report of 
Contact, showing that the RO had received any contacts from 
either the veteran or with his representative (at that time, 
the American Legion) requesting a change of address.  

The applicable laws and regulations in 1986 (as well as now) 
require that notices, to include those concerning a notice of 
an examination, are to be sent to the latest or last known 
address of record.  See 38 U.S.C. §§ 3012(b)(6), 4005, 4005A 
(1982 & Supp. IV 1986); 38 C.F.R. §§ 3.303(a), 3.105(e), 
3.114, 19.129 (1986).  However, the Board is aware of no 
statute or regulation that specifies the manner in which a 
veteran must notify the RO of a change in address.  In the 
instant case, it must be determined whether the RO provided 
notice to the veteran of the July 1986 re-examination and of 
the later decision to reduce his award (to include notice of 
his procedural and appellate rights).  If the notices in 1986 
were not properly sent, then it must found that there was 
administrative error in the notice and the August 1986 
decision would have to be set aside.  See 38 C.F.R. 
§ 3.105(e).  

The law prior to the issuance of Bell v. Derwinski, 2 Vet. 
App. 611 (1992) had been that notice to one component of VA 
did not constitute notice to a separate VA component.  See 
United States v. Willoughby, 250 F.2d 524 (9th Cir. 1957).  
Therefore, even if the veteran had verbally informed the VAMC 
of a change of address in October 1985, as he asserts, this 
does not mean that this change was known by another component 
of VA, that is, that component responsible for the 
adjudication of his compensation claim.  Furthermore, there 
is no regulation which required VA at that time to seek an 
alternative address for the veteran after the notification 
had been returned to the RO as undeliverable.  Therefore, 
records that might have been before a component other than 
the adjudicators, which might have reflected an address other 
than [redacted], cannot be considered as constructively 
before those adjudicators under the law in effect in 1986.  

The Board also finds that the RO correctly applied the law 
then in effect concerning the regulation that applied to the 
veteran's failure to report for a reexamination.  According 
to the law then in effect, a 100 percent evaluation for 
inactive pulmonary tuberculosis would be reduced to 50 
percent for failure of a veteran to report to an examination 
or to follow the required treatment regimen.  See 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6724.  When a veteran was 
assigned a 100 percent evaluation for inactive pulmonary 
tuberculosis, the medical authorities would have been 
notified of that fact.  According to then 38 U.S.C.A. § 356, 
the medical authorities would have to notify the Adjudication 
Division of a veteran's failure to report to an examination 
or to follow any treatment plan.  That section, now repealed, 
applies to any veteran who on August 19, 1968, was receiving 
or was entitled to receive compensation for tuberculosis.  
This regulation also did not provide that an alternate source 
of medical information had to be found to support the 
assignment of a 100 percent evaluation when a veteran failed 
to report to an examination or re-examination.  Therefore, 
the Board finds that the Adjudication Division at the RO was 
properly informed of the veteran's failure to report for his 
scheduled re-examination, and the veteran's evaluation was 
thus properly reduced.  See 38 C.F.R. §§ 3.327, 3.329, 3.655 
(1986).

As noted above, the Adjudication Division did not have 
constructive knowledge of any change in the veteran's 
address.  It must be determined now whether there was any 
administrative error in the mailing of the notice of the 
scheduled July 23, 1986, re-examination and in the notice of 
the decision and his rights on September 10, 1986.  The 
record indicates that the July 2, 1986, notice of the need 
for an examination sent to the [redacted] address had 
not been returned as undeliverable.  Therefore, it must be 
presumed that the veteran received that notice.  The letter 
notifying the veteran of the July 23, 1986, VA examination, 
sent sometime between July 2 and July 23, 1986, was returned 
to the RO as undeliverable.  In August 1986, the RO 
adjudicated the veteran's disability based on the evidence of 
record.  Notification of the proposed reduction was sent to 
the veteran on September 10, 1986, and included notice of his 
procedural and appellate rights.  This notice was also 
returned to the RO as undeliverable.  A duplicate notice was 
sent to the American Legion, his representative at the time; 
it was not returned to the Board.

A presumption of regularity applies to the mailing of 
decisions of the Board, that the Secretary has properly 
discharged his official duties by mailing a copy of the 
decision to a claimant and to his or her representative, if 
any, on the date of the issuance of the decision, and that 
that presumption can be overcome only by clear evidence to 
the contrary.  See Woods v. Gober, 14 Vet. App. 214, 219 
(2000).  If a claimant can show such clear evidence, the 
burden shifts to VA to demonstrate that the decision was 
mailed to the claimant and to his/her representative.  The 
presumption of regularity applies to the mailing of a 
decision by the RO in the same manner that it applies to the 
Board.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).

If the presumption of regularity is rebutted by clear 
evidence of a defect in the mailing procedure, the burden 
again shifts to VA to establish that the decision was mailed 
to the "last known address" of the claimant and the 
representative.  See 38 U.S.C.A. § 7104(e); Leo v. Brown, 8 
Vet. App. 410 (1995).  In the instant case, the RO followed 
the law at the time by mailing the notice of the scheduled 
examination and the notice of the decision (to include his 
procedural and appellate rights) to the last address known to 
the Adjudication Division (as noted above, there was no 
direct or constructive knowledge of any other address, even 
if that different address had been provided to another VA 
component, e.g., the medical center).  While his payments 
were being sent to a Texas bank via direct deposit, there is 
no evidence that they had an address different from the 
address last known to the Adjudication Division.  There does 
not appear from the record to be any defect in the mailing of 
the notices in this case, since the RO properly mailed them 
to the last known address of the veteran.  See 38 C.F.R. 
§ 3.105(d).  It is the burden of the veteran to keep VA 
informed of his whereabouts, and VA has no obligation to 
"turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Finally, the Board notes that it appears that veteran had at 
least constructive knowledge that his benefits had been 
reduced within the one year time period in which to appeal 
that reduction.  In January 1988, he had submitted a letter 
in which he indicated that he was aware of the reduction in 
October 1986 because it was reflected in his bank statement.  
If he wished to challenge the RO's action, it was the 
veteran's responsibility to appeal the reduction in a timely 
manner.  He did not do so, and in fact he did not contact the 
RO about the reduction until, at the earliest, January 1988, 
more than one year after notification of the reduction.  
While the veteran has contended that he had called the RO 
prior to January 1988 about his reduction, there is no 
indication in the record that any such calls were received.  
There are no Reports of Contact to demonstrate that the 
veteran had contacted the RO about the reduction prior to 
January 1988.  

The Board notes that the first regulation addressing the need 
to find an alternative address for a veteran (regarding 
homeless veterans) was not issued until July 1, 1988.  Before 
that time, it appears that it was the sole responsibility of 
the veteran to keep VA apprised of his location and address.  
See 38 C.F.R. § 1.710.  In July 1991 a computerized method 
was developed to ascertain whether there was a more recent 
address through the Automated Medical Information Exchange 
(AMIE) system.  See Department of Veterans Benefits (DVB), 
Circular 21-91-10 (June 10, 1991).  That system established 
procedures for determining a current address for veterans in 
receipt of VA benefits.  

While the Board appreciates the sincerity of the veteran's 
assertions that the RO made a mistake in notice in 1986, the 
facts of the case do not support a finding that the RO failed 
to properly apply the laws and regulations in effect at that 
time.  As a consequence, the Board cannot find that any 
administrative error was committed in the reduction of the 
benefits or in the mailing of the notice of the decision (to 
include his procedural and appellate rights) in 1986.  
Therefore, the August 1986 rating decision is final.

B.  Earlier effective date for addition of dependent spouse

The relevant evidence of record indicates that the veteran 
submitted a Declaration of Status of Dependents, VA Form 21-
686c, in April 1988.  In June 1988, the RO requested that the 
veteran provide additional information concerning his claimed 
dependent, namely his spouse.  He was asked to furnish 
information regarding the termination of all his and his 
wife's prior marriages, and his wife's Social Security 
number.  He failed to respond to that request.  In August 
1988, he was notified that his request to add a dependent to 
his compensation award had been disallowed.  He failed to 
appeal this decision and it became final.  See 38 C.F.R. 
§ 3.104(a) (1988).

On November 8, 2001, the veteran submitted another 
Declaration of Status of Dependents, VA Form 21-686c.  He 
attached additional evidence to this claim, reporting his 
wife's Social Security number and information concerning the 
termination of prior marriages.  Based upon the information 
provided by the veteran, his wife was added to his award, 
effective December 1, 2001, the first day of the month 
following receipt of the needed information.  

Veterans having a 30 percent or more service-connected 
disability rating may be entitled to additional compensation 
for a spouse, dependent parents, or unmarried children under 
18 (or under 23 if attending an approved school) or when 
prior to age 18 the child has become permanently incapable of 
self-support because of mental or physical defect.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

In the instant case, the veteran requested that his spouse be 
added to his award on November 8, 2001; he also provided the 
information needed to establish entitlement to this 
additional benefit, that is, her Social Security number and 
information pertaining to the termination of prior marriages.  
The date of claim in this case is the date that the RO 
received proper notification and documentation of the 
dependent's existence, that is, November 8, 2001.  As noted 
above, the earliest date that the additional payments for 
this dependent could be made is the first day of the month 
following the effective date.  Therefore, the effective date 
for the additional compensation payments for the veteran's 
spouse was properly determined to be December 1, 2001.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an effective date earlier 
than December 1, 2001, for the award of additional 
compensation benefits for a dependent.


ORDER

There was no administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the RO, and the August 
1986 determination effecting the reduction is final.

Entitlement to an effective date earlier than December 1, 
2001, for the addition of the dependent spouse is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


